Citation Nr: 0728737	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  03-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
bilateral hearing loss and tinnitus.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that there is a relationship between the 
veteran's current bilateral hearing loss and his military 
service.

2.  The competent and probative medical evidence of record 
raises a reasonable doubt as to whether there is a 
relationship between the veteran's current tinnitus and 
military service.


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.102, 3.385 (2006).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's current tinnitus was incurred in 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.102 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The April 2003 letter informed the veteran that VA 
would assist him in obtaining records relevant to his claim, 
including VA treatment records.  He was advised that it was 
his responsibility to send medical records showing findings, 
diagnoses, and treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised that he 
should send information describing any additional evidence or 
the evidence itself, including any medical reports he has.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to his claim.  

The Board finds that the content of the April 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2003 SOC and September 2005 SSOC provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

Due to the similar medical history and evidence related to 
the two claims, the Board will address them in a common 
discussion.  

The veteran has asserted that his current hearing problems 
are related to the significant noise exposure he experienced 
during his service in Vietnam.  Specifically, the veteran has 
asserted that he served with an artillery unit when he 
initially arrived in Vietnam, and that there was constantly 
artillery fire around him.  He testified at his June 2007 
videoconference hearing that he was later transferred to an 
infantry company where he served as a radio telephone 
operator (RTO), which required that he go to the front to 
call in the artillery unit and air strikes as well as 
relaying messages to the firing section while in the rear 
near the bunkers.  The veteran testified that he was not 
always near shells when they went off but sometimes the 
shells were close and that, even when they were near the 
bunkers, they would experience gunfire and blasts that would 
shake the entire bunker.  He also testified that he and his 
comrades were not given hearing protection.  

The Board notes that the veteran's service personnel records 
support his testimony, as they show that he was assigned to a 
field artillery unit during his service in Vietnam and was 
awarded the Vietnam Service Medal with two bronze service 
stars.  Although his service personnel records show he was 
assigned to an artillery unit, his service medical records 
(SMRs) are negative for any complaints, treatment, or 
diagnoses related to hearing loss or tinnitus.  In fact, at 
the veteran's pre-enlistment and pre-separation examinations, 
in November 1966 and March 1969, respectively, there were no 
ear, nose, or throat abnormalities either complained of or 
noted on clinical evaluation, and his hearing on the 
whispered voice test was normal (15/15) bilaterally.  

The Board notes that the lack of any evidence showing the 
veteran exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability during service 
(38 C.F.R. § 3.385) is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held that, where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  The 
evidence shows the veteran met the criteria for a hearing 
loss disability as shown in VA examination reports dated in 
May 2003 and April 2005.  Therefore, the critical question is 
whether the veteran's current hearing loss is causally 
related to service.  

In the present case, the first post-service indication of 
hearing loss included in the medical evidence of record was 
at the May 2003 VA examination.  At that time, the VA 
audiologist diagnosed the veteran with bilateral mild to 
moderate sensorineural hearing loss and tinnitus, but did not 
provide an opinion as to the cause or etiology of his hearing 
impairment.  The veteran was again diagnosed with bilateral 
sensorineural hearing loss and tinnitus at the April 2005 VA 
examination, at which time the examining physician opined 
that it is not at least as likely as not that the veteran's 
tinnitus and hearing loss are due to his noise exposure while 
on active duty.  In making this determination, the April 2005 
VA examiner noted that the veteran's hearing was within 
normal thresholds at his separation examination in 1969.  

The Board notes there is no opposing medical opinion in the 
record which suggests that the veteran's hearing loss, or his 
tinnitus, is related to his military service.  In this 
regard, the veteran testified that he underwent a hearing 
examination at the Frank Tejeda Outpatient Clinic in 
approximately April 2003, and the examining physician alluded 
to the fact that he thought the veteran's hearing problems 
were related to his service.  The Board notes the record was 
left open for 60 days following the June 2007 hearing in 
order for the veteran to obtain records documenting that 
examination; however, the veteran has not submitted any such 
records to date.  It appears that he was referring to the May 
2003 VA examination 


which was conducted at the Frank Tejeda Outpatient Clinic, 
but, as noted above, the examining physician did not provide 
a nexus opinion in the examination report.  

After careful consideration of the record, the Board finds 
that service connection for hearing loss is not warranted.  
The only nexus opinion in the file is negative, noting that 
the veteran's hearing acuity at separation from service was 
normal.  In this regard, the Board notes the April 2005 VA 
examiner noted that the veteran was exposed to some equipment 
noise working on rebuilding turbine parts and as a meat 
distributor and warehouseman, while the May 2003 VA examiner 
noted that the veteran did not have any excess noise exposure 
during his post-service employment.  Although he has said 
(and the Board finds no reason to doubt his credibility) that 
he has experienced hearing difficulty of gradual onset during 
his post-service years, the record is silent for any 
indication of a degree of hearing loss disability meeting the 
criteria specified in 38 C.F.R. § 3.385 until very recently, 
and the veteran, as a layperson, is not competent to diagnose 
or quantify his hearing loss.  Nor does the record show that 
the veteran's currently diagnosed sensorineural hearing loss 
was manifested to a compensable degree within the first post-
service year, as is required for service connection on a 
presumptive basis.

On the other hand, and with consideration of the benefit-of-
the-doubt doctrine, the Board finds that the evidence is in 
approximate balance as to whether the veteran's tinnitus is 
due to his military service.  In making this determination, 
the Board considers the veteran's testimony at the June 2007 
hearing to be credible with respect to the significant amount 
of artillery-generated noise trauma to which he was exposed 
during service.  The Board also finds the veteran's testimony 
to be competent evidence as to the continuity of his symptoms 
since service.  Unlike the situation with hearing loss, there 
is no minimum degree of tinnitus required by regulation to 
constitute a disability that can be service connected, and 
the veteran, albeit a layperson and therefore unqualified to 
diagnose his condition, is competent to describe his 
symptoms.  Thus, we find the negative nexus opinion as to 
tinnitus to be balanced by the veteran's sworn testimony. 

Accordingly, in resolving reasonable doubt in the veteran's 
favor, and without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for tinnitus is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


